ON MOTION FOR REHEARING OR TO TRANSFER TO THE COURT EN BANC
PER CURIAM.
Respondents filed a motion for rehearing or, in the alternative, to transfer to the court en banc.
In the motion it is said that “The Court, in holding, page 4 of the opinion, that defendants were negligent in permitting a dangerous situation to exist on the premises when rented to plaintiffs, overlooked and misinterpreted the applicable law, in that it is not the law of Missouri, and never has been, that a person renting or leasing premises is under a duty to exercise ordinary care to make the premises reasonably safe for occupancy by the tenant.”
To sustain their contention, respondents cite and quote from the case of Reckert v. Roco Petroleum Corp., Mo., 411 S.W.2d 199. Note what respondents say in their motion: “The latest expression of the Supreme Court on the subject is announced in (Reckert v. Roco Petroleum) * * * wherein the general rule is stated to be ‘ * * * that the landlord is not liable to the tenant or to those on the premises under the tenant’s title (the position oc*501cupied by instant plaintiffs’ minor child) for injuries caused by a dangerous condition, whether natural or artificial, which existed at the time the tenant took possession under the lease * * * ’ (1. c. 205 (5)). (Emphasis ours).”
Examining that case and particularly page 205, paragraph (5), we find that after the court made the statement respondents quoted, the court went on to say: “This general rule is subject to an exception where at the time the lease is executed there is a dangerous condition of the premises involving unreasonable risk of physical harm to persons on the premises, which is known to the landlord and not known to the tenant and not discoverable by the tenant in the exercise of ordinary care. In such case there is a duty on the landlord to disclose to the tenant the existence of the dangerous condition and he is liable to the tenant or the tenant’s invitees for injuries or death resulting from such condition if the landlord fails to disclose them to the tenant or conceals their presence from the tenant.” Numerous authorities are there cited in support of the ruling by the court.
That law is applicable to the situation in the case before us. When the Knoxes were shown the premises, Mr. Knox asked about the wires and was informed by Sands that they were dead. Mrs. Knox indicated she wanted them removed. Sands, one of the defendants, promised to remove them. It was not done. Later, on Friday, before the little girl met her death, plaintiffs’ son, six years of age, told his mother he had received a shock from the wires. The mother called Mr. Sands and he again assured her the wires were dead but that he would remove them on Monday. Nothing was done. On Monday afternoon, while the mother was busy in the home, the little child touched the wires, causing her death.
We reaffirm our holding that a case was made for a jury to decide. Other matters complained of in the motion were disposed of in the principal opinion.
The motion for rehearing or to transfer to the court en banc is overruled.